DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 2/14/20 has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sugawara et al. (US 2003/0148167) in view of Park et al. (US 2008/0131747) and Ishikawa et al. (US 2006/0153687).
Regarding claim 1, Sugawara teaches a fuel cell system comprising:
a fuel cell stack (1) ([0029]);
a hydrogen supply source (4) (Figure 5B);

a hydrogen recirculation passage, or fuel circuit stream passage (6), connected to the fuel cell stack (1) (Figure 5B);
and a hydrogen recirculation pump (5) configured to recirculate emission gas containing hydrogen from the fuel cell stack through the hydrogen recirculation passage (Figure 5B).

Sugawara further teaches a merge portion, or ejector (2), for merging the hydrogen recirculation passage (6) with the hydrogen flow passage (7) ([0089]).
Sugawara teaches that the hydrogen flow passage (7) includes a bypass passage, or bypass stream passage (25a), that bypasses the merge portion (2) by branching from a hydrogen flow passage between the hydrogen supply source (4) and the merge portion (2) (Figure 5B).
Sugawara further teaches an open degree control valve, or regulator (3), to control a pressure of hydrogen flowing through the hydrogen passage and bypass passage ([0086]). The examiner finds that controlling the pressure of the hydrogen necessarily controls the flow rate, since flow rate and pressure are not independent variables.

Sugawara fails to teach that the hydrogen circulation pump (5) includes a housing that accommodates the pump and the merge portion.

Park teaches a fuel cell system comprising:
a fuel cell, or power module (160) having a generator for generating electricity through an oxidation-reduction reaction between an oxidizing agent and a hydrogen-containing fuel (abstract, Figure 1, [0044]);

a hydrogen recirculation passage, or unreacted fuel flow channel (122c-1), connected to the fuel cell (160) via unreacted fuel outlet (162b) and fuel flow tube (152-1) (Figures 2 and 3, [0046], [0048]);
and hydrogen circulation pumps (126a, 126b) (Figure 3, [0062]).
Park teaches that the hydrogen circulation pump includes a housing, or fuel supply housing (122), configured for supplying a hydrogen-containing fuel (Figures 2 and 3, [0047]).
Park teaches that the merge portion, or mixing tank (124), is contained in the housing (Figure 3, [0058]).
Park further teaches that it is desirable to provide a module-type fuel cell system in order to reduce dead space and simplify manufacturing ([0009]).
It would have been obvious to the skilled artisan at the time of the invention to provide portions of the hydrogen supply system of Sugawara such as discussed above which correspond to the fuel supply module of Park (i.e. hydrogen flow passage, hydrogen recirculation passage, pump, mixing area/ejector) in a housing such as suggested by Park in order to form part of a module-type fuel cell system, thereby reducing dead space and simplifying manufacturing.

Sugawara and Park are silent on a motor to drive the pump body.
Ishikawa teaches a pump body (32) driven by a motor (34) to recirculate emission gas containing hydrogen from the fuel cell stack (22) through the hydrogen recirculation passage (abstract, Figure 1, [0005]).
It would have been obvious to the skilled artisan to include the known pump and motor system of Ishikawa in the system of Sugawara such as suggested by Ishikawa and the results would have been predictable. MPEP 2143 III A

Regarding claims 2 and 3, Sugawara teaches the open degree control valve, or regulator (3), in the hydrogen flow passage (Figure 5B); however, the examiner finds that it would have been obvious to the skilled artisan at the time of the invention to provide a regulator (3) in the bypass passage, instead of the valve (26a), in order to better control flow of hydrogen past the ejector. It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04 (VI B)

With regard to claim 4, the examiner further finds that it would have been obvious to the skilled artisan to include the bypass portion of Sugawara in the housing of Sugawara in view of Park since the housing of Park is used to contain the fuel supply components, and the bypass portion is part of the fuel supply system.

With regard to claim 5, Sugawara teaches control of a hydrogen check valve that is controlled in accordance with information related to a temperature of hydrogen flowing through the hydrogen flow passage (T1) and/or hydrogen recirculation passage (T2) (Figure 18B, [0292]). Sugawara fails to teach specifically controlling the open degree control valve, or regulator (3), based on temperature, but the examiner finds that it would have been obvious to use the temperature information of Sugawara to control the regulator, since the skilled artisan will easily understand that the flow rate of hydrogen through the regulator will influence the temperature of hydrogen in the hydrogen supply passage.

As for claim 6, the merge portion, or ejector (2) of Sugawara is located downstream of the pump (5) (Figure 5B).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIX ECHELMEYER EGGERDING whose telephone number is (571)272-1101.  The examiner can normally be reached on 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALIX E EGGERDING/               Primary Examiner, Art Unit 1729